Citation Nr: 0612337	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  99-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychosis with 
depression secondary to residuals of ovarian cancer.   

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder other 
than PTSD on a direct basis or as a chronic disease on a 
presumptive basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1962  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Wichita, Kansas.  

The case was most recently before the Board in May 2005 at 
which time service connection for post-traumatic stress 
disorder (PTSD) was denied.  The issues of entitlement to 
service connection for a psychosis with depression secondary 
to residuals of ovarian cancer and whether new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder other than PTSD on a direct 
basis or as a chronic disease on a presumptive basis were 
remanded for both procedural and substantive purposes.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  

A review of the record reveals that the RO reopened the 
previously denied claim with regard to service connection for 
a chronic disease other than PTSD based upon the receipt of 
new and material evidence, and then denied it on the merits.  
The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed at 83 F.3d 
1380 (Fed. Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO's 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues detailed herein have been 
obtained.  

2.  In October 1984, the Board denied entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD on a direct basis or as a chronic disease on a 
presumptive basis.  

3.  Evidence received since the 1984 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  Any current chronic acquired psychiatric disorder other 
than PTSD is not of service origin.  

5.  It is not shown that the veteran has a psychosis with 
depression secondary to her service-connected residuals of 
ovarian cancer.  


CONCLUSIONS OF LAW

1.  The October 1984 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002).  

2.  Evidence received since the October 1984 Board decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

3.  A chronic acquired psychiatric disorder other than PTSD 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

4.  There is no competent evidence of a link between a 
psychosis with depression and the veteran's service-connected 
residuals of ovarian cancer.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating claims for VA benefits.  

Upon receipt of a substantially complete or complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with the provisions of 38 
C.F.R. § 3.159.  VCAA notice should be provided before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the Court, those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

Review of the record shows that VA has more than fulfilled 
its duties to notify and assist the veteran with her claims.  
Accordingly, the Board may issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied and the veteran is not prejudiced by appellate 
review.  

The Board notes that the case was remanded for both 
procedural and substantive purposes in May 2005.  In a June 
2005 letter, the appellant was informed of the status of her 
appeal and how she could help VA.  She was also told what the 
evidence had to show to establish service connection.  She 
was specifically told that it was her responsibility to 
support her claim with appropriate evidence.  She was also 
informed that she would be scheduled for an examination.  
That examination was accomplished in July 2005.  The examiner 
noted that the entire claims file had been reviewed in 
conjunction with the examination.  The appellant has been 
provided with the appropriate laws and regulations in various 
actions by VA over the past several years, including a 
statement of the case with regard to new and material 
evidence in September 2005 and a supplemental statement of 
the case in September 2005 with regard to her claim for 
service connection for a psychosis with depression secondary 
to residuals of ovarian cancer.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  The rule 
is effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002) is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

As noted above, no additional development with respect to 
either the secondary service connection claim or the new and 
material evidence claim is required to comply with the VCAA 
or its implementing regulations.  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the case of certain chronic diseases, including psychoses, 
service connection may be presumed if the disease became 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Service Connection for a Psychosis with Depression Secondary 
to Residuals of Ovarian Cancer

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting the 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claims.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

With regard to the issue of entitlement to service connection 
for psychosis with depression secondary to residuals of 
ovarian cancer, as noted above, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Secondary 
service connection may also be granted for the degree to 
which a nonservice connected disorder is aggravated by a 
service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The medical evidence of record includes a review of the 
medical evidence by a VA psychiatrist in April 2003.  The 
psychiatrist opined that the veteran's service-connected 
residuals of ovarian cancer did not cause a depressive 
disorder.  The psychiatrist stated that the disorder 
developed after the veteran's separation from active service.  

Additional medical evidence includes the report of a VA 
psychiatric examination of the veteran in July 2005.  The 
claims file, including what was reported as an exhaustive 
review in April 2003, was reviewed for the evaluation.  The 
veteran stated that she had ovarian cancer in service.  She 
became very despondent because her mother told her purpose in 
life was to have children and she thought no man would ever 
want to have a woman who could not have children.  It was 
noted that in addition to the ovarian cancer in service, she 
had vulva cancer 5 or 6 years ago and another "lump" two 
years previously.  

Findings were recorded and the examiner stated that she 
seemed to be having problems with depression and personality 
disturbance.  It was noted the veteran had experienced a 
brief depressive reaction during service, but had apparently 
recovered from that.  After leaving service, she seemed to 
have had severe problems with a borderline personality 
disorder.  She made multiple self-harm attempts, was unstable 
in her employment and identity, and developed bizarre 
ideation.  She seemed to have made much improvement over the 
years, but continued to have symptoms of borderline 
personality disorder.  She also had problems with depression 
manifested by feelings of sadness and worthlessness, suicidal 
ideation, agitation, and concentration difficulties.  The 
examiner stated that depression "appears directly related to 
her current cancer situation.  This is not to say that the 
original ovarian cancer led directly to this depression, but 
more that the other cancers that are presently occurring have 
led to her depression.  Her depression is connected to fear 
of reoccurrence of cancer and fear of surgery."  The veteran 
was given an Axis I diagnosis of major depressive disorder.  

Based on a longitudinal review of the evidence of record, the 
Board finds a preponderance of the evidence is against the 
claim of secondary service connection for a psychosis with 
depression secondary to residuals of ovarian cancer.  There 
is no medical evidence or opinion that links any current 
psychosis with depression to the service-connected residuals 
of ovarian cancer.  As noted above, as a layperson, the 
veteran herself is not competent to give an opinion as to any 
kind of causal connection between any current psychiatric 
disorder and her service-connected ovarian cancer.  The 
competent medical evidence is to the effect that there is no 
relationship between the service-connected ovarian cancer and 
the claimed psychosis with depression.  Accordingly, service 
connection is not warranted on a secondary basis.  


Whether New and Material Evidence has been Submitted to 
Reopen a Previously Denied Claim of Entitlement to Service 
Connection for an Acquired Psychiatric Disorder other than 
PTSD on a Direct Basis or as a Chronic Disease on a 
Presumptive Basis

In addition to the legal criteria cited above with regard to 
service connection, with regard to finality, the Board notes 
that in general, Board decisions are final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision may 
not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material evidence" is 
presented or secured with respect to that claim.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  See Townsend v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  

In this case, the request to reopen the claim was received in 
October 1999, a time prior to the regulatory change with 
respect to new and material evidence.  Accordingly, the 
former version of the law is applicable in this case.  That 
version states that:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 
Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board is required to give consideration to all the 
evidence received since the last final disallowance of the 
claim on any basis or, in this case, since the 1984 Board 
decision.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this case, the evidence of record before the Board at the 
time of its 1984 decision included the service medical 
records and VA medical records dated in the 1970's.  The 
service medical records reveal that the veteran attempted 
suicide by slitting her wrist in April 1960.  She was 
referred for psychiatric consultation and was given a 
diagnosis of passive-dependency reaction.  However, by the 
time of separation examination in June 1962, no psychiatric 
abnormalities were identified.  

In August 1973, service connection was granted for removal of 
the ovary.  Service connection at that time was denied for an 
acquired psychiatric disorder, since it was found that what 
she had was a congenital or development abnormality, and 
therefore, not a disability under the law providing for VA 
compensation benefits.  38 C.F.R. § 3.303.  

The post service medical records date from 1974.  During that 
year she was seen for a complaint of sleep disturbance, 
weight loss, and a suicide attempt.  She was given an 
impression at that time of situational depression.  

Additional medical evidence before the Board at the time of 
its 1984 decision included a February 1984 statement from a 
private physician who noted a history of a tumor having been 
removed in service and a hysterectomy in 1980.  He noted a 
history of depression which reportedly dated back to her term 
in the military.  

The evidence received subsequent to the 1984 Board decision 
includes a September 2002 statement from a VA physician who 
gave the veteran a diagnosis of major depression.  The 
physician noted the veteran's long-term history of suicide 
attempts, alcohol abuse, and difficulty functioning, were 
suggestive of an underlying personality disorder.  However, 
he added that it was difficult to gather a completely 
cohesive history.  He believed it was best to defer a final 
diagnosis, but stated "what seems inarguable, however, is the 
patient [the veteran] clearly has suffered from a severe 
ongoing depressive disorder clearly dating back to her 
service years and clearly to a great extent precipitated by 
the trauma of having ovarian cancer at a very young age."  

Upon review of this evidence, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
previously denied claim of entitlement to service connection 
for chronic acquired psychiatric disorder other than PTSD.  
Specifically, the medical opinion from the VA physician 
concerning a medical nexus opinion between the veteran's 
psychiatric disability in 2003 and her service.  This 
evidence is not only new, but is also material, because it 
provides information not previously considered and is 
relevant and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD is reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board must now determine whether entitlement to service 
connection for a chronic acquired psychiatric disorder other 
than PTSD is warranted on the merits.  

As noted elsewhere, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted on the basis of a post service initial diagnosis of a 
condition when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110 (2002); see also  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Reviewing the evidence of record, the Board is aware of the 
September 2002 opinion from the VA physician as to the 
etiology of the veteran's depressive disorder.  However, it 
was indicated the claims file was not available to that 
examiner for review.  

When the veteran was accorded a psychiatric examination by 
another VA physician in April 2003, however, that physician 
stated that he had reviewed the entire claims folder.  He 
provided a comprehensive review of the pertinent evidence of 
record and stated that he was in disagreement with the 
conclusion made by the examiner in September 2002.  He noted 
that examiner did not have the benefit of the claims file for 
review.  It was the examiner's opinion that the veteran's 
dysthymic disorder, borderline personality disorder and 
female problems all appeared well after her discharge from 
service, "a fact that appears to have been noted numerous 
times in other reviews of her appeals denial of SC for 
psychiatric complaints."  He noted the depression which 
"everyone" acknowledged existed in May 1960, was brief and 
situationally related, and could not be equated with the 
chronic depressive syndrome that appeared many years after 
service.  It seemed to the examiner that this later 
depression was an outgrowth of a psychological battering the 
veteran sustained "in her chaotic interpersonal relationships 
that are part of her personality disorder, and cannot be 
blamed on the Navy."  

Also, the veteran was afforded another psychiatric 
examination by another VA psychiatrist in July 2005.  That 
examiner also referred to a comprehensive review of the 
claims file.  The examiner provided a diagnosis of major 
depressive disorder and opined that it was directly related 
to the veteran's current cancer situation.  The examiner did 
not attribute the current psychiatric disorder to the 
veteran's service under any theory.  

The preponderance of the evidence is against the claim for 
service connection for a chronic acquired psychiatric 
disorder other than PTSD.  As noted above, the one opinion 
that links the veteran's depression to his service was made 
without review of the claims file.  The examiner in 2003 and 
another examiner in 2005 each stated that each access to the 
entire claims file and each expressed the opinion that there 
was no causal relationship whatsoever between currently 
diagnosed depression and the veteran's active service.  

The Board notes that, as a layperson, the veteran herself is 
not competent to offer opinions on medical diagnoses or 
causation.  The Board may not accept unsupported speculation 
with regard to medical issues.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

The preponderance of the evidence is to the effect that any 
current psychiatric disability is not related to the 
veteran's active service.  The benefit of the doubt doctrine 
is therefore not for application.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a psychosis with depression secondary 
to residuals of ovarian cancer is denied.  

New and material evidence has been received to reopen the 
veteran's claim of service connection for a chronic acquired 
psychiatric disorder other than PTSD.  To this extent, the 
appeal is granted.  

Service connection for a chronic acquired psychiatric 
disorder other than PTSD on a direct basis or as a chronic 
disease on a presumptive basis is denied.  



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


